The office action mailed on 05/25/2022 is rescinded and hereby replaced with the office action herein.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18-23, the preamble recites “The eyelashes unit with multi-pole magnetizing flexible strip”, thereby reciting an apparatus; however, the limitations of the claim recite a detailed and specific method of making the eyelashes unit with multi-pole magnetizing flexible strip.  Thus, the Applicant appears to be trying to capture multiple statutory categories (apparatus and method of manufacturing said apparatus) within a single claim.  Claims 18-23 are indefinite since a claim which purports to be both apparatus and method of manufacturing is ambiguous and therefore does not particularly point out and distinctly claim the subject matter of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Stoka (US2016/0206031) in view of Petit (US2005/0194384), as evidenced by 3M and HS Magnets.
Regarding claim 1, Stoka discloses an eyelashes unit with multi-pole magnetizing flexible strip for attaching onto real eyelashes of a user, comprising at least one eyelashes member (2 ,10; 3, 5), each of said eyelashes member comprises: 5a first and second flexible magnetic strip (14, 26 or 14,15, 26) arranged for fitting onto upper eyelashes or lower eyelashes (refer to Paragraph [0008]), each of said flexible magnetic strips has a one piece and integral structure without protruding or uneven surface magnetic components (Stoka teaches different methods for providing a first and second flexible magnetic strip that results in a one piece integral structure including “to magnetize a material such as magnetite or another ferromagnetic material that is embedded into a polymer in the substrate”, see Paragraph [0012]; where embedded is defined by Oxford Languages as “fixed firmly and deeply in a surrounding mass; implanted”, thus embedding a magnetized material into a substrate provides a one-piece integral structure; Stoka alternatively teaches producing the substrate strip from “inherently magnetic materials such as neodymium or samarium-cobalt.  To produce a magnetic element, small uniform sized particles of the material can be incorporated into a polymer coating…which allows the magnetic field to penetrate beyond the substrate…then the coating can be applied permanently to the substrate”, refer to Paragraph [0013]; thus, if a coating is applied/bonded permanently to the substrate, the resultant structure is formed of one-piece and is made to be integral, one of ordinary skill would not expect a coating to have any protruding components since typically coatings are applied in a uniform and consistent manner to form a cohesive final product; Stoka further discloses that each of the upper and lower substrates may be magnetized such that a user’s lash is sandwiched between the two substrates, refer to Paragraph [0015]) and a plurality of magnetic poles continuously aligned thereon (refer to Paragraph [0013] which states that the substrate can be formed by incorporating small uniformly sized particles of the magnetic material into a polymer coating, then applying the coating permanently to the substrate, wherein magnetic material inherently comprises a pair of poles) and said first and second flexible magnetic strips are magnetically opposite to each other such that said pair of flexible magnetic strips are capable of attracting to each other for securing into position through 10sandwiching the real eyelashes of the user (refer to Paragraphs [0015-0016]; additionally refer to Figures 1-3, and 6, wherein the user’s natural lashes are shown to be disposed between a first and second flexible magnetic strip the polarities of each strip must be opposite one another in order for the device to operate as intended); and a first and second plurality of false eyelashes (12) arranged on each of said first and second flexible magnetic strips respectively, wherein each of said plurality of false eyelashes has one end connecting to said flexible magnetic strip to secure into position (best shown in Figures 4-5, where a first end of 12 is connected to the flexible strip), wherein each of said first and second flexible magnetic strips is deformable and is arranged to fittingly position an eyelid of a user (since each of the strips are flexible, they are inherently capable of deformation based on an activity of an eyelid of a user).  Refer additionally to Figures 1-9.  Stoka discloses that the first and second flexible magnetic strip may be formed by “magnetite or another ferromagnetic material that is embedded into a polymer in the substrate”, see Paragraph [0012] and that a plastic material can be embedded with such magnetic, or magnetizable, particles through methods that are known in the art (refer to Paragraph [0013]) and further that the substrate strips themselves may be “embedded with metallic or magnetic particles.  The substrate strip, in such a case, may be composed of a polymer or a plastic which can be molded and embedded with the particles (refer to Paragraph [0033]) but does not provide a Figure depicting this embodiment, thus, the degree to which Stoka’s magnets are embedded is not explicitly disclosed; however, providing a cosmetic device having magnets embedded therein, such that there is no protrusion or uneven surface and the magnets are disposed within the cosmetic device so as to be wholly concealed, is extremely well-known in the art as demonstrated by Petit.  Petit discloses a cosmetic container comprising a bottom (3) and a lid (2) attached thereto, wherein both the bottom and the lid serve as substrates for a magnet (50, 51) embedded therein.  Wherein during use a magnet of the bottom substrate is coupled to the magnet of the lid substrate to couple the lid and bottom together.  The magnets may be embedded into their respective substrates by various means such that the magnet is disposed flush with the substrate surface (Figures 2a, 2d; additionally refer to Paragraph [0040]), protruding from the substrate surface (Figure 2c), or “fully embedded” (refer to Paragraph [0044]), i.e. recessed within an interior of the substrate and spaced apart from the surface of the substrate but still not protruding or creating an uneven surface of the substrate (Figure 2e and Paragraph [0044]).  Petit provides differing means of disposing magnets on a substrate such that the magnets are “wholly…concealed” (refer to Paragraph [0028, 0060-0061]).  Petit teaches that embedding magnets are magnets that may be disposed completely within an interior of the substrate, thereby providing a surface that has no protrusions and is not uneven.  Refer additionally to Figures 1a-4b.  Therefore it would have been obvious to one of ordinary skill in the art to modify Stoka’s eyelashes unit such that the magnets are embedded within the substrate such that there are no protruding or uneven surfaces, as taught by Petit, since such a modification provides the advantage of increasing the aesthetic of the device by hiding the attachment means.  The combination of Stoka and Petit does not explicitly disclose that the plurality of magnetic poles are pairs of opposite magnetic poles continuously aligned thereon; however, this is the normal and common configuration for such magnetic substrates, as evidenced by 3M and HS Magnets.  3M discloses a flexible magnetic strip comprising “multiple north and south poles along its length” (refer to the second paragraph of the product description section), thereby describing a multi-pole magnet, and HS Magnets discloses that flexible magnetic strips have a “striped pattern of alternating north and south poles e.g. north, south, north, south” (refer to section titled “Multi-Pole magnets”), thereby demonstrating that providing a flexible magnetic substrate/strip with a plurality of pairs of opposite magnetic poles is a well-known and expected configuration.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the eyelashes unit of the combination of Stoka and Petit with a plurality of pairs of opposite magnetic poles continuously aligned thereon, since this is the well-known and common configuration for flexible magnetic substrates/strips, as evidenced by 3M and HS Magnets.
Regarding claim 2, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, as applied above.  Per the modification addressed in claim 1, the plurality of pairs of opposite magnetic poles of each of said first and second flexible magnetic 20strips were modified such that each strip comprises a plurality of alternating north, south, north, south, etc. poles along an entirety of the strip, thereby providing the poles configured such that a north magnetic pole is positioned between two south magnetic poles and a south magnetic pole is positioned between two north magnetic poles except for the magnetic poles at two terminal ends, and where the length extends in a longitudinal direction (the longitudinal direction is the direction along the lash from left to right with respect to the orientation defined in Figure 8, wherein if the small uniformly sized magnetic particles of the substrate would need to be aligned along the longitudinal direction in order for the magnetic attraction between the first and second flexible substrate to attract to each other as intended). Thus, the combination provides the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, wherein said plurality of pairs of opposite magnetic poles of each of said first and second flexible magnetic strips is aligned along a longitudinal direction, a north magnetic pole is positioned between two south magnetic poles and a south magnetic pole is positioned between two north magnetic poles except for the magnetic poles at two terminal ends.
Regarding claim 3, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, as applied above.  Per the modification addressed in claim 1, the plurality of pairs of opposite magnetic poles of each of said flexible magnetic 20strip were modified such that each strip comprises a plurality of alternating north, south, north, south, etc. poles along an entirety of the strip, i.e. a width direction (direction from left to right with respect to the orientation of Stoka Figure 1).  Thus, the combination provides the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, wherein said plurality of pairs of opposite magnetic poles of each of said first and second flexible magnetic strips is aligned along a width direction.
Regarding claim 4, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, as applied above.  Per the modification addressed in claim 1, Stoka’s flexible magnetic strips were modified such that the plurality of pairs of opposite magnetic poles are arranged in stripes of alternating north, south, north, south configuration, along an entire length thereof, thereby providing a distance between two said magnetic poles being equal along a longitudinal direction (left to right direction with respect to Stoka Figure 1).  Thus, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 1, wherein said plurality of pairs of magnetic poles of each of said first and second flexible magnetic strips is aligned along a longitudinal direction while a distance between two said magnetic poles is equal, a north magnetic pole is positioned between two south magnetic poles and a south magnetic pole is positioned between two north magnetic poles except for the magnetic poles at two terminal ends.
Regarding claim 6, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 4, as applied above.  Stoka further discloses wherein each of said first and second flexible magnetic strips has a sheet-shaped body and a rectangular 5cross-section (the rectangular cross-section is best shown in Figures 4-5; the “sheet-shaped” body is best shown in Figures 8-9).
Claims 8-9, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, and further in view of Kim et al. (US2014/0332025).
Regarding claims 8-9, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 4, wherein each said flexible magnetic strip has a rod-like body (best shown in Figures 1-9).  The combination of Stoka and Petit, as evidenced by 3M and HS Magnets does not disclose the magnetic strip having a rectangular cross-section with round edges, or an elongated cross-section with round edges.  Kim discloses a false eyelash having a plurality of lashes (10) affixed to a flexible strip (20, 30).  Kim’s flexible strip has either a rectangular cross-section, similar to that of the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, or a rectangular cross-section with round corners/elongated cross-section with round edges (refer to Figure 4d, Paragraph [0055]).  Refer additionally to Figures 1-7.  The combination of Stoka and Petit, as evidenced by 3M and HS Magnets discloses the claimed invention except that the flexible strip has a rectangular cross-section instead of a rectangular cross-section with round edges/elongated cross-section with round edges.  Kim shows that a rectangular/elongated cross-section with round corners/edges are equivalent structures known in the art.  Therefore, because these two shapes were art-recognized functional equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a rectangular cross-section with a /elongated cross-section with round edges.
Regarding claims 11 and 15, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 6, as applied above, wherein each of said first and second flexible magnetic strips has a flexible magnetic strip body corresponding to a shape of an upper or lower eyelid of the user arranged for fitting to the upper or lower eyelashes, respectively of the user, (refer to Stoka Paragraph [0008]).  The combination does not disclose wherein each magnetic strip body has a width of 0.5-2mm and a thickness of 0.05-0.5mm.  Kim discloses a false eyelash having a plurality of lashes (10) affixed to a flexible strip (20, 30).  Kim’s flexible strip has a rectangular cross-section, and one dimension of the rectangular cross-section is disclosed as 0.05mm to 2mm (refer to Paragraph [0025]; the width is the horizontal dimension with respect to the orientation defined in Figure 4d).  Refer additionally to Figures 1-7.  While the thickness of the rectangular cross-section is not explicitly disclosed, it is shown graphically as approximately half the size of the width or approximately 0.25mm-1mm, which overlaps with the claimed range (refer to Figure 4d).  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelashes unit of the combination of Stoka and Petit, as evidenced by 3M and HS Magnets such that the flexible magnetic strip body has a width of 0.5-2mm and a thickness of 0.05-0.5mm, since Kim demonstrates that such dimensions are well-known and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 12 and 16, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, and Kim discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 8.  Stoka further discloses wherein each of said first and second flexible magnetic strips has a flexible magnetic strip body corresponding to a shape of an upper eyelid of the user arranged for fitting to the upper eyelashes of the user, or corresponding to a shape of a lower eyelid of the user arranged for fitting to the lower eyelashes of the user (refer to Stoka Paragraph [0008]).  Per the modification addressed in claim 8, the circular cross-section of Kim was incorporated into the eyelashes unit of the combination of Stoka and Petit, as evidenced by 3M and HS Magnet, wherein Kim’s elongated cross-section with round edges has a thickness of 0.05-2mm (refer to Paragraph [0055]).  Thus, the combination provides the eyelashes unit with multi-pole magnetizing flexible strip according to claim 8, wherein the said flexible magnetic strip has a flexible magnetic strip body corresponding to a shape of an upper and/or a lower eyelid of the user arranged for fitting to the upper or the lower eyelashes, respectively, wherein a diameter of the circular cross-section is 0.05-2mm.
Regarding claims 13 and 17, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets and Kim discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 9, wherein each of said first and second flexible magnetic strips has a flexible magnetic strip body corresponding to a shape of an upper eyelid of the user arranged for fitting to the upper eyelashes of the user, or corresponding to a shape of a lower eyelid of the user arranged for fitting to the lower 25eyelashes of the user (refer to Stoka, Paragraph [0008]).  Per the modification, the elongated cross-section of Kim was incorporated into the eyelashes unit of the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, wherein Kim’s elongated cross-section is 0.05-2mm along a long axis of the elongated cross-section.  Thus, the combination provides the eyelashes unit with multi-pole magnetizing flexible strip according to claim 9, wherein said flexible magnetic strip has a flexible magnetic strip body corresponding to a shape of an upper and/or a lower eyelid of the user arranged for fitting to the upper and/or lower eyelashes of the user, wherein a long axis of the elongated cross-section is 0.05-2mm. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka and Petit, as evidenced by 3M and HS Magnets in view of Christ et al. (US5932134).
Regarding claims 18, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 4, as applied above.  Stoka further discloses wherein said flexible magnetic strip comprises neodymium or samarium-cobalt (refer to Paragraph [0013]), polymers, nylon and/or other additives (refer to Paragraph [0013]), but fails to disclose the weight percentage of each component.  Christ discloses a magnetic powder composition comprising 45-99% by weight of magnetic powder (refer to Column) such as Neodymium-Iron-Boron (refer to Column 8, lines 50-51) or Samarium-Cobalt (refer to Column 8, lines 24-25), 1-55% by weight of polymers such as rubber (refer to Example 4 which has a 2% by weight composition of rubber), and additional additives such as silanes (refer to Column 4, line 62).  Christ does not explicitly disclose the weight percentage of silane but describes it as a further additive that may be used in the invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christ’s magnetic powder composition such that the silane additive is 1-10% by weight, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelashes unit of the combination of Stoka and Petit, as evidenced by 3M and HS Magnets such that the magnet is 1-10% by weight of synthetic rubber, 75-98% by weight of Neodymium-Iron-Boron, and 1-10 % by weight of silane, as taught by Christ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
The claimed phrases “mixing uniformly”, “forming”, “to form a mixture”, “calendaring, injection molding, and calendaring and injection molding” are being treated as a product by process limitation; that is the magnet comprises 1-10 % by weight of rubber, 75-98 % by weight of magnetic material, and 1-10% by weight of silane, and is formed by mixing the individual components uniformly, then calendaring, injection molding, or calendaring and injection molding. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding claims 19-20, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, and Christ disclose the eyelashes unit with multi-pole magnetizing flexible strip according to claim 18, as applied above.  Stoka further discloses that the flexible magnetic strip is manufactured either in the presence of a strong magnetic field, which would result in an anisotropic magnet, or alternatively, to manufacture the magnet in other ways (refer to Paragraph [0012]), where manufacturing in the absence of a magnetic field is a well-known manufacturing method that results in an isotropic magnet.  
The claimed phrase “said process is carried out in the absence of magnetic field”, and “said process is carried out under strong magnetic field orientation” is being treated as a product by process limitation; that is the magnet is produced either with or without a magnetic field. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Stoka discloses manufacturing under a strong magnetic field (refer to Paragraph [0012]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, and Kim, as applied to claims 11-13 above, and further in view of Christ et al. (US5932134).
Regarding claims 21-23, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets and Kim discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claims 11-13, as applied above.  Stoka further discloses wherein said flexible magnetic strip comprises neodymium or samarium-cobalt (refer to Paragraph [0013]), polymers, nylon and/or other additives (refer to Paragraph [0013]), but fails to disclose the weight percentage of each component.  Christ discloses a magnetic powder composition comprising 45-99% by weight of magnetic powder (refer to Column) such as Neodymium-Iron-Boron (refer to Column 8, lines 50-51) or Samarium-Cobalt (refer to Column 8, lines 24-25), 1-55% by weight of polymers such as rubber (refer to Example 4 which has a 2% by weight composition of rubber), and additional additives such as silanes (refer to Column 4, line 62).  Christ does not explicitly disclose the weight percentage of silane but describes it as a further additive that may be used in the invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christ’s magnetic powder composition such that the silane additive is 1-10% by weight, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art.
It would have additionally been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelashes unit of the combination of Stoka and Petit, as evidenced by 3M and HS Magnets and Kim such that the magnet is 1-10% by weight of synthetic rubber, 75-98% by weight of Neodymium-Iron-Boron, and 1-10 % by weight of silane, as taught by Christ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
The claimed phrases “mixing uniformly”, “to form a mixture”, “calendaring, injection molding, and calendaring and injection molding” are being treated as a product by process limitation; that is the magnet comprises 1-10 % by weight of rubber, 75-98 % by weight of magnetic material, and 1-10% by weight of silane, and is formed by mixing the individual components uniformly, then calendaring, injection molding, or calendaring and injection molding. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, as applied to claim 4, above, and further in view of Cai (CN103745798A).
Regarding claims 18-20, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claim 4, as applied above.  Stoka further discloses that the flexible magnetic strip is manufactured either in the presence of a strong magnetic field, which would result in an anisotropic magnet, or alternatively, to manufacture the magnet in other ways (refer to Paragraph [0012]), where manufacturing in the absence of a magnetic field is a well-known manufacturing method that results in an isotropic magnet.  Stoka additionally discloses that the magnets may be made of neodymium or samarium-cobalt (refer to Paragraph [0013]), polymers, nylon and/or other additives (refer to Paragraph [0013]), but fails to disclose the weight percentage of each component.  Cai discloses a flexible magnet strip comprising 0.5-2 weight percent of a coupling agent (refer to Page 2 of the translation) such as silane (refer to Page 4, second to last paragraph, “Preferably, the coupling agent is a silane coupling agent…”), 75-88 weight % of a magnetic powder such as neodymium iron boron (refer to Page 2 of the translation) and 4-15 weight % of a binder (refer to Page 2 of the translation) such as rubber (refer to Page 3 of the translation, “Preferably, the binder is…ethylene-propylene rubber”).  Cai demonstrates that the claimed weight ratio of rubber powder, magnet powder and additive is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible magnetic strip of the combination of Stoka and Petit, as evidenced by 3M and HS Magnets such that the strip comprises rubber powder, magnetic powder, and additive in a weight ratio of 1-10:75-98:1-10, as taught by Cai, since Cai demonstrates that such compositions are well-known, and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
The claimed phrases “mixing uniformly”, “to form a mixture”, “calendaring, injection molding, and calendaring and injection molding”, “said process is carried out in the absence of magnetic field”, and “said process is carried out under strong magnetic field orientation” are being treated as a product by process limitation; that is the magnet comprises 1-10 % by weight of rubber, 75-98 % by weight of magnetic material, and 1-10% by weight of silane, and is formed by mixing the individual components uniformly, then calendaring, injection molding, or calendaring and injection molding, and during manufacturing the composition may or may not be subjected to a magnetic field. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, and Kim as applied to claims 11-13 above, and further in view of Cai (CN103745798A)
Regarding claims 21-23, the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, and Kim discloses the eyelashes unit with multi-pole magnetizing flexible strip according to claims 11-13, as applied above.  Stoka additionally discloses that the magnets may be made of neodymium or samarium-cobalt (refer to Paragraph [0013]), polymers, nylon and/or other additives (refer to Paragraph [0013]), but fails to disclose the weight percentage of each component.  Cai discloses a flexible magnet strip comprising 0.5-2 weight percent of a coupling agent (refer to Page 2 of the translation) such as silane (refer to Page 4, second to last paragraph, “Preferably, the coupling agent is a silane coupling agent…”), 75-88 weight % of a magnetic powder such as neodymium iron boron (refer to Page 2 of the translation) and 4-15 weight % of a binder (refer to Page 2 of the translation) such as rubber (refer to Page 3 of the translation, “Preferably, the binder is…ethylene-propylene rubber”).  Cai demonstrates that the claimed weight ratio of rubber powder, magnet powder and additive is well-known.  Cai further discloses that the magnet is anisotropic (refer to Page 4 of the translation, “Preferably, the composite permanent magnet powder is anisotropic…”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible magnetic strip of the combination of Stoka and Petit, as evidenced by 3M and HS Magnets, and Kim, such that the strip comprises rubber powder, magnetic powder, and additive in a weight ratio of 1-10:75-98:1-10, as taught by Cai, since Cai demonstrates that such compositions are well-known, and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
The claimed phrases “mixing uniformly”, “to form a mixture”, “calendaring, injection molding, and calendaring and injection molding”, “said process is carried out in the absence of magnetic field”, and “said process is carried out under strong magnetic field orientation” are being treated as a product by process limitation; that is the magnet comprises 1-10 % by weight of rubber, 75-98 % by weight of magnetic material, and 1-10% by weight of silane, and is formed by mixing the individual components uniformly, then calendaring, injection molding, or calendaring and injection molding, and during manufacturing the composition may or may not be subjected to a magnetic field. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Argument #1:
Claims 18-23 are in the product-by-process form, which is explicitly allowed and is proper.  It is only when an apparatus and the method steps of using the apparatus are included in one single claim that leads to indefiniteness.
Response #1:
Claims 18-23 explicitly state method words/steps such as “mixing uniformly” (claims 18 and 22-23), “wherein in the step (b), said process is carried out in the absence of magnetic field” (claim 19), “wherein in the step (b), said process is carried out under strong magnetic field orientation” (claim 20).  A product by process limitation does not typically recite specific verbs/steps that are performed during the manufacturing process.  Further, the claims are formatted as if to recites steps for making the product by the use of (a), (b), which are indicating specific steps of manufacturing.  Additionally, the preamble recites “manufactured by the steps of”, which clearly states that the following limitations are steps of manufacturing the product.  Finally, considering the Applicant’s position that the limitations are product-by-process, only the resultant structure of the recited steps need to be taught by the prior art and the rejection herein teaches the resultant structure.
Argument #2:
Stoka does not teach a one-piece structure because a one-piece structure is different from bonding firmly or coating on the exterior surface.  The Examiner has erred in the interpretation of “embedded” in Stoka’s disclosure.  Refer to Stoka’s Figure 5 which shows a cross-section of the upper eyelash assembly having magnetic elements embedded within a coating in the substrate strip.  Providing the two-piece structure of Stoka results in a protruding piece with corners which creates a hazard and discomfort to the eye. 
Response #2:
Stoka does disclose that the flexible magnetic strip is a one piece structure.  Stoka discloses that the substrate strip and the magnetic strip can be formed in many ways including embedding magnetic particles within the actual substrate, wherein embedded is defined by Oxford Languages as “fixed firmly and deeply in a surrounding mass”, i.e. if a magnetic particle is embedded into the substrate, then the magnetic particle is formed on an interior thereof, thereby forming a one-piece structure, without any protrusions since the magnetic particle is on the interior.  Stoka teaches in “an alternative embodiment of the present invention, not shown on the drawings, can incorporate substrate strips which themselves are embedded with…magnetic particles.  The substrate strip, in such a case, may be composed of a polymer or plastic which can be molded and embedded with the particles” (refer to Paragraph [0033]).  If the magnetic particles are molded within a plastic, then the magnetic particles and the plastic form a “one-piece structure”.  Stoka further discloses that the substrate may be formed so as “to magnetize a material such as magnetite or another ferromagnetic material that is embedded into a polymer in the substrate” (see Paragraph [0012]), or to produce the substrate strip from “inherently magnetic materials such as neodymium or samarium-cobalt.  To produce a magnetic element, small uniform sized particles of the material can be incorporated into a polymer coating…which allows the magnetic field to penetrate beyond the substrate…then the coating can be applied permanently to the substrate” (Paragraph [0013]).  Since the coating is applied permanently/bonded to the substrate, the resultant structure is a one-piece structure.  Further, one of ordinary skill would not expect a coating to have any protruding components since typically coatings are applied in a uniform and consistent manner to form a cohesive final product with the surface being coated.  Additionally, Stoka illustrates that substrates as being a one-piece structure without any protruding magnetic elements as best shown in Figure 1.  Stoka’s eyelash system comprises a coating that is intended to remain in contact with the substrate for the entirety of the product’s lifespan.  In that respect, the eyelash structure is one-piece for all purposes of its intended use.  It is clear that the Figures in Stoka are magnified and therefore any edge/corner is magnified and it is not persuasive that the magnified corner of the magnetic coating of Stoka creates a hazard or discomfort to the eye since a user’s natural lash is sandwiched between the upper and lower magnetic false lash and any corners will be mating with opposing corners, away from a user’s eye.  Since Stoka discloses embedding a magnetic component within the substrate but does not explicitly disclose the degree to which the magnetic component is embedded, Stoka’s system has been modified in the current rejection to incorporate the teachings of Petit which explicitly disclose a magnet being embedded in a substrate and clearly illustrates that an embedded magnet does not protrude from the surface and does not create an uneven surface.
Argument #3:
The coating will create an uneven surface which can be very irritating to the eye.  According to Stoka’s disclosure, Paragraph 0033 states that an alternative embodiment provides the substrate composed of a polymer or plastic which can be molded and embedded with the particles.  Applicant is of the view that no such technology or no applicable technology to support “incorporate substrate strips which themselves are embedded with metallic or magnetic particles”.  There are no other competitors in the field capable of making the magnetic elements embedded in the flexible magnetic strips at the time of the filing of the present invention.
Response #3:
The coating is depicted in the Figures as being smooth (refer at least to Figure 5).  One of ordinary skill would not anticipate a coating to have a roughened surface unless the purpose of the coating was for the explicit purpose of roughening a surface.  Further, every surface has a certain level of roughness and applicant has not provided an explicit level of roughness required for the surface of the strips.  Additionally, it is well-known to embed strips of flexible plastic or polymeric material with magnetic or metal particles as evidenced by Bechtold et al. (US3516422).  Bechtold teaches a magnetic false eyelash having a “flexible, plastic magnetized base”, refer to Column 1, lines 44-45.  Bechtold’s magnetic strip is made from a polyvinyl resin, wherein the resin incorporates ferromagnetic material (refer to Column 2, lines 15-19) and that the magnetic particles can be magnetized in any desired direction (refer to Column 2, lines 34-36).  Additionally, the current rejection incorporates the teachings of Petit to provide explicit teachings for a magnet being embedded within a substrate, wherein the resultant substrate provides a surface without protrusion or unevenness.
Argument #4:
Stoka does not teach or suggest any specific arrangement of the opposite magnetic field along the entire strip, which is clearly seen from Figure 5 of Stoka’s disclosure.
Response #4:
As noted in the rejection to claim 1 above, Stoka is not being relied upon for the teaching of opposite magnetic fields along the entirety of the strip.  From the rejection to claim 1, above: Stoka does not explicitly disclose that the plurality of magnetic poles are pairs of opposite magnetic poles continuously aligned thereon; however, this is the normal and common configuration for such magnetic substrates, as evidenced by 3M and HS Magnets.  3M discloses a flexible magnetic strip comprising “multiple north and south poles along its length” (refer to the second paragraph of the product description section), thereby describing a multi-pole magnet, and HS Magnets discloses that flexible magnetic strips have a “striped pattern of alternating north and south poles e.g. north, south, north, south” (refer to section titled “Multi-Pole magnets”), thereby demonstrating that providing a flexible magnetic substrate/strip with a plurality of pairs of opposite magnetic poles is a well-known and expected configuration.  
Affidavit
The declaration under 37 CFR 1.132 filed 02/01/2022 is insufficient to overcome the rejection of claims 1-4, 6, 8-9, 11-13, and 15-23 based upon 35 USC 103 as set forth in the last Office action because:  
An applicant who is asserting commercial success to support its contention of 
nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success (refer to MPEP 716.03).  While the declaration cites that sales have “exceeded 200 million yuan and reached nearly 400,000 users” and that “More than 550,000 sets of ‘soft magnetic false eyelashes’” have been sold to customers in China, U.S., Japan and South Korea, thereby indicating that the claimed invention has broad acceptance in the marketplace, the declaration fails to show that the commercial success is directly linked to the claimed invention and not to other factors such as pricing, sales strategies, and/or advertising.  
For example, the declaration fails to provide data regarding market share of the instant invention since no sales for competing products have been provided nor have the differences between the competing products and that of the instant invention been provided; further, the declaration does not provide the pricing of one set of the soft magnetic lashes of the instant invention, i.e. is the instant invention the least expensive of comparable products on the market, in which case its commercial success may be attributed to the product being affordable to a larger consumer base. 
	The declaration further states that the instant invention is “sold offline through the “Sephora” channel”, thus the declaration doesn’t provide proof that the commercial success is attributable to a specific structure or feature of the invention and it is plausible that the commercial success is attributable to the product’s ease of access provided by the Sephora stores.
	The declaration does not provide any data on advertising spent on the instant invention compared to competitor’s products, i.e. has the instant invention spent more time and money on online or magazine advertising in China, U.S. Japan and South Korea than comparable products on the market, or has a celebrity endorsed the instant invention leading to an increase in sales, and/or has the company commenced a large social media campaign leading to an increase in sales.
	Thus, the declaration has failed to provide a preponderance of evidence that would overcome the 35 USC 103 rejection since the evidence does not directly tie the commercial success to structural or claimed features of the instant invention and the prior art teaches, or renders obvious, all of the claimed limitations.
Conclusion
The prior art made of record and not relied upon is cited in the attached PTO-892 and is considered pertinent to applicant's disclosure for the teaching of magnetic elements being either embedded, encased or disposed within a cosmetic device wherein the magnets do not protrude from a surface thereof.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799